      Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 1 of 17 PageID #:276




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 LUCYNA E. SOPALA,

 Plaintiff,
                                                    Case No. 19-cv-830
 v.
                                                    Judge Mary M. Rowland
 MENARD, INC.,

 Defendant.

                      MEMORANDUM OPINION AND ORDER

      Plaintiff brings this negligence action against Menard for injuries she suffered

after tripping and falling at a Menard retail hardware store in Melrose Park, Illinois.

For the reasons stated below, Menard’s motion for summary judgment [32] is granted.

                        SUMMARY JUDGMENT STANDARD

      Summary judgment is proper where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts are

material. Id. After a “properly supported motion for summary judgment is made, the

adverse party must set forth specific facts showing that there is a genuine issue for

trial.” Id. at 250 (internal quotations omitted).




                                                                                       1
    Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 2 of 17 PageID #:277




    The Court “consider[s] all of the evidence in the record in the light most favorable

to the non-moving party, and [] draw[s] all reasonable inferences from that evidence

in favor of the party opposing summary judgment.” Skiba v. Ill. Cent. R.R. Co., 884

F.3d 708, 717 (7th Cir. 2018) (internal citation and quotations omitted). In doing so,

the Court gives the non-moving party “the benefit of reasonable inferences from the

evidence, but not speculative inferences in [its] favor.” White v. City of Chi., 829 F.3d

837, 841 (7th Cir. 2016) (internal citations omitted). “The controlling question is

whether a reasonable trier of fact could find in favor of the non-moving party on the

evidence submitted in support of and opposition to the motion for summary

judgment.” Id. (citation omitted).

                                     BACKGROUND 1

    I. Parties and Procedural History

    Plaintiff Lucyna Sopala (“Sopala”) and her husband Marek Sopala (“Marek”) were

customers at Menard’s retail hardware store located at 3215 West North Avenue,

Melrose Park, Illinois (the “Melrose Park Menards”). (DSOF ¶¶8, 9). Defendant

Menard, Inc. (“Menard”) is a Wisconsin corporation with its principal place of

business in Eau Claire, Wisconsin. (Dkt. 1 at 2).

    Sopala filed her complaint against Menard in Illinois state court on December 26,

2018. (Dkt. 1-1) (hereafter, “Complaint”). Menard removed the case to federal court


1The facts in this Background section are undisputed unless otherwise noted. Defendant’s
Rule 56.1 Statement of Facts (Dkt. 34) is abbreviated as “DSOF”. Plaintiff responded to
Defendant’s Statement of Facts and also asserted three uncontested facts. Plaintiff’s
uncontested facts are abbreviated as “PSOF”. Plaintiff’s response brief, response to
Defendant’s Statement of Facts, and her own uncontested facts are combined in one
document at Dkt. 36.
                                                                                       2
      Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 3 of 17 PageID #:278




on February 8, 2019. (Dkt. 1). This Court has jurisdiction over this matter under 28

U.S.C. § 1332(a)(1). 2

     II. Sopala’s Fall

      Sopala and her husband visited the Melrose Park Menards on January 15, 2017.

(DSOF ¶¶9, 10). Sopala and Marek went up to the store’s second floor. (Id. ¶12).

Marek walked ahead of Sopala; he was looking straight ahead and did not see

anything on the floor and did not slip. (Id. ¶¶13-15). Sopala walked down the aisle,

then felt something under her right shoe, lost her balance, and fell. (Id. ¶¶16-17). The

fall occurred at 1:00:52 p.m. (Id. ¶18). Sopala’s fall was captured on video by one of

Menard’s surveillance cameras. (Id. ¶11; Exh. C). 3

      Neither Sopala nor Marek know how long the bath beads were on the floor before

Sopala fell. (Id. ¶20). They did not know how the bath beads got there or who caused

the bath beads to be on the floor. (Id. ¶ ¶21-22). Before her fall, neither Sopala nor

Marek saw the bath beads. (Id. ¶23). Neither Sopala nor Marek knows of any other

guest or customer that had slipped on bath beads before. (Id. ¶24). After her fall, a

group of five or six people came to Sopala’s side, including two Menard team

members. (Id. ¶26). Marek was in a different part of the store when she fell (PSOF

¶1) but returned to her at 1:02:20 p.m. (DSOF ¶27).




2 Sopala was a citizen of Illinois at the time of removal to this Court (Dkt. 1), making her
citizenship diverse from Menard’s for purposes of 28 U.S.C. § 1332(a)(1). In addition, the
parties do not dispute that Illinois substantive law applies. “In a diversity case such as this
one, where neither party raises a conflict of law issue, federal courts apply the law of the
state in which they sit.” Roh v. Starbucks Corp., 881 F.3d 969, 973 (7th Cir. 2018).

3   The authenticity and admissibility of the video are uncontested. (see DSOF ¶11; Dkt. 36).
                                                                                                3
    Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 4 of 17 PageID #:279




    By the time Marek arrived, over ten people had walked in the area of Sopala’s fall.

(Id. ¶28). After returning, Marek began taking pictures. (Id. ¶29). Sopala saw the

Menard team members clean up the bath beads with a broom and dustpan; they did

not use a mop, sponge, or rag to clean. (Id. ¶¶31-32). 4

    All Menard employees on duty are trained to remain vigilant to identify any

potential safety hazards and to address those potential hazards upon notice. (Id. ¶34).

Menard is aware of no trip and fall accidents similar to Sopala’s within the last five

years. (Id. ¶35). Francisco Delrio was the plumbing department manager and Miguel

Quintero was a part-time plumbing team member at the Melrose Park Menards on

January 15, 2017. (Id. ¶¶36-37). Sopala’s fall occurred in the plumbing department,

which takes up almost half of the second floor of the store. (Id. ¶¶38-39). Anywhere

from five to eight Menard employees work in the plumbing department at any one

time, and team members from other departments also walk through the plumbing

department. (Id. ¶¶40-41). Delrio testified that he and the other plumbing

department team members were constantly walking around the department. (Id.

¶42). While walking around the sales floor performing other tasks, Menard employees

are also looking at the floor for trip hazards, and commonly carry a rag so that they

can take care of spills if they see one. (Id. ¶¶43-44). Delrio testified that, in situations

where a Menard employee becomes aware of a tripping hazard on the ground while

walking around, the employees “[c]lean it up right away.” (Id. ¶45). Delrio testified



4 The Court notes that an incident report from Sopala’s accident is mentioned in depositions
(e.g. Marek Sopala Dep. (Dkt. 34-2) 7:15; Francisco Delrio Dep. (Dkt. 34-5) 34:24) but the
parties did not attach or provide the report as evidence on summary judgment.
                                                                                          4
   Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 5 of 17 PageID #:280




that, where a Menard employee discovers a tripping hazard and does not have the

tools to clean it up themselves, they will stay near the hazard, block off the area, and

get a manager involved. (Id. ¶46).

   Delrio testified that he walked in the area of Sopala’s fall very frequently on

January 15, 2017. (Id. ¶47). Quintero testified that he walked in the area of her fall

“[m]ultiple times” on that date. (Id. ¶48). While walking in the area of Sopala’s fall,

Delrio testified that he was looking for tripping hazards. (Id. ¶49). Quintero testified

that he was aware of the floor and was cognizant of hazards as he performed his other

job tasks. (Id. ¶50). Prior to Sopala’s incident, Quintero and Delrio were not aware of

any foreign substance on the ground where Sopala fell. (Id. ¶51). Delrio and Quintero

responded to the scene of her accident within a minute of her fall and noticed

approximately fifteen to twenty red scented bath beads on the floor. (Id. ¶¶52-53).

Menard sold the red scented bath beads, but they were stocked in an aisle several

feet away from where Sopala fell. (Id. ¶54). A jar of red scented bath beads on top of

other merchandise near a “4-way” display nearest to Sopala’s fall was out of place;

meaning that is not where the bath beads are usually displayed by Menard

employees. (Id. ¶55). Delrio testified that a Menard employee or vendor would not

have any business putting the jar of red scented bath beads where it did not belong,

and the misplaced jar would have stuck out like a “sore thumb” to himself and any

other team member. (Id. ¶¶56-57). Delrio testified that he or any other team member

would have put the misplaced jar back to its stock location had they noticed it. (Id.

¶58).



                                                                                      5
    Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 6 of 17 PageID #:281




   Other than a guest causing them to be there, Delrio could not come up with any

other explanation for why the beads were on the floor. (Id. ¶61). Of the fifteen to

twenty red scented bath beads Delrio noticed on the floor when he arrived at the

scene, Delrio estimated ten to fifteen percent had been stepped on. (Id. ¶62). Of the

fifteen to twenty bath beads, roughly half were smashed two minutes later when

Marek took the photos in Exhibit D. (Id. ¶63). Neither Delrio nor Quintero has any

idea how the bath beads got on the ground. (Id. ¶69). In the six years Delrio worked

in the plumbing department, he had never heard of any complaints that he or Menard

received about the condition of the floor where Sopala fell. (Id. ¶77). Quintero

similarly testified that he is not aware of any complaints about the floor where she

fell. (Id. ¶78).

                                      ANALYSIS

   I. Local Rule 56.1

   Local Rule 56.1 requires, among other things, the party opposing summary

judgment provide a response that contains “numbered paragraphs, each

corresponding to and stating a concise summary of the paragraph to which it is

directed” and “a response to each numbered paragraph in the moving party’s

statement, including, in the case of any disagreement, specific references to the

affidavits, parts of the record, and other supporting materials relied upon.” LR 56.1.

“Local Rule 56.1 statements serve to streamline the resolution of summary judgment

motions by having the parties identify undisputed material facts and cite the

supporting evidence.” Laborers' Pension Fund v. Innovation Landscape, Inc., 2019



                                                                                    6
   Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 7 of 17 PageID #:282




U.S. Dist. LEXIS 211194, at *4 (N.D. Ill. Dec. 9, 2019) (citation omitted). The Seventh

Circuit has “consistently upheld district judges’ discretion to require strict compliance

with Local Rule 56.1.” Kreg Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d 405, 414 (7th

Cir. 2019) (internal citation and quotations omitted). “We have frequently said that

it is within the district court’s discretion to strictly enforce local rules regarding

summary judgment by accepting the movant’s version of facts as undisputed if the

non-movant has failed to respond in the form required.” Zuppardi v. Wal-Mart Stores,

Inc., 770 F.3d 644, 648 (7th Cir. 2014).

   Sopala’s response to DSOF ¶16 and ¶27 are unresponsive so those facts are

deemed admitted. Her response to DSOF ¶25 mischaracterizes the record by pointing

to a portion of Sopala’s deposition that does not mention whether she saw that the

bath beads were smashed, while the portion of her deposition cited by Menard shows

that she testified that she did not see the bath beads smashed on the floor after she

got up. (Sopala Dep. (Dkt. 34-1), pp. 22-23). Sopala’s response to DSOF ¶51 appears

to agree with the statement but to the extent she intended to disagree, her response

does not comply with LR 56.1. Further, as Menard points out, Sopala in her response

brief relies on facts not mentioned in her statement of additional facts, such as that

the proper display of the bath beads was “five to ten steps” away from her fall. (Dkt.

36 at 4). That fact is disregarded. See Gray v. Ghosh, 2013 U.S. Dist. LEXIS 142964,

at *15 (N.D. Ill. Oct. 3, 2013) (“facts may be considered on summary judgment only if

they are presented in a compliant Local Rule 56.1 statement or response.”).




                                                                                       7
    Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 8 of 17 PageID #:283




    Finally, Sopala responds to nine of Menard’s statements of fact as speculative.

(Dkt. 36 at pp. 11-12). The Court agrees that some are based on speculation, but

others are based on the Menard’s employees’ testimony about their practices and

procedures. In any event, the particular statements Sopala objects to as speculative

are not outcome-determinative because as discussed below, it is her burden to provide

some evidence making it more likely that Menard rather than a customer caused the

bath beads to spill and some evidence showing Menard had constructive notice of the

bath beads on the ground. 5

    The Court now turns to Menard’s motion which asserts two reasons that summary

judgment in its favor is warranted: (1) Sopala has not shown that Menard

proximately caused her injuries, and (2) she has not presented any evidence

demonstrating that Menard had actual or constructive notice that the bath beads

were on the floor.

    II. Placement of the Substance

    The elements of negligence under Illinois law are the “existence of a duty of care

owed by the defendant to the plaintiff, a breach of that duty, and an injury

proximately caused by that breach.” Simpkins v. CSX Transp., Inc., 358 Ill. Dec. 613,

617, 965 N.E.2d 1092, 1096 (Ill. 2012). As to the first element, “[i]n Illinois,

landowners owe business invitees a duty of care to keep their premises reasonably

safe.” McCarty v. Menard, Inc., 924 F.3d 460, 462 (7th Cir. 2019) (citing Piotrowski v.


5 See Gunby v. Aldi, Inc., 2019 IL App (1st) 171289-U, ¶ 36 (2019) (mere occurrence of an
accident not enough to support an inference of negligence); Zuppardi, 770 F.3d at 651
(plaintiff failed to meet her burden of demonstrating Wal-Mart’s constructive notice of the
dangerous condition).
                                                                                              8
   Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 9 of 17 PageID #:284




Menard, Inc., 842 F.3d 1035, 1038 (7th Cir. 2016). When a business’s invitee is injured

by slipping on a foreign substance on its premises, the business can be liable “if the

invitee establishes that (1) the substance was placed there by the negligence of the

business; (2) the business had actual notice of the substance; or (3) the substance was

there a sufficient length of time so that, in the exercise of ordinary care, its presence

should have been discovered, i.e., the business had constructive notice of the

substance.” Zuppardi, 770 F.3d at 649 (citations omitted).

   There is an exception to the notice requirement if plaintiff “present[s] some

evidence showing that the substance was more likely placed on the premises through

[the business’s] negligence rather than a customer’s.” Id. at 650. A plaintiff can avoid

summary judgment based on this exception if (1) “the substance on the floor was a

product sold or related to defendant’s operations,” and (2) “the plaintiff offers some

further evidence, direct or circumstantial, however slight, such as the location of the

substance or the business practices of the defendant, from which it could be inferred

that it was more likely that defendant or his servants, rather than a customer,

dropped the substance on the premises.” Donoho v. O'Connell's, Inc., 13 Ill. 2d 113,

122, 148 N.E.2d 434, 439 (1958).

   It is undisputed that Sopala was an invitee of Menard’s and Menard owed her a

duty to keep its premises reasonably safe. The question then is whether Menard

breached that duty and whether that breach proximately caused Sopala’s injuries.

Menard contends that there is no evidence of causation. Sopala responds that she

meets the Donoho standard because it is undisputed that she fell on bath beads sold



                                                                                       9
   Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 10 of 17 PageID #:285




by Menard and because of evidence of the proximity of the bath beads container to

her fall.

   Sopala is correct that the undisputed evidence shows that the bath beads were

sold by Menard. (DSOF ¶54). The first part of the Donoho test is satisfied. To meet

the second part of the test, Sopala must “offer[] some further evidence, direct or

circumstantial, however slight, such as the location of the substance or the business

practices of the defendant, from which it could be inferred that it was more likely that

defendant or his servants, rather than a customer, dropped the substance on the

premises.” Donoho, 13 Ill. 2d at 122. Sopala argues that the close proximity of the

bath beads to her fall “is further evidence to infer that it was an employee of Menard

who placed the beads on the shelf near the fall.” (Dkt. 36 at 4).

   Sopala relies on Lane v. Hardee's Food Sys., 184 F.3d 705 (7th Cir. 1999). There

the Seventh Circuit concluded that the district court erred in entering a Rule 50

judgment in favor of the restaurant because:

       A jury could reasonably infer from the restaurant’s daily practice of
       cleaning the restroom floor after breakfast at 10:30 a.m. that the floor
       was indeed mopped at around that time on the day of the accident. The
       most favorable reading of Lane's time line put the plaintiff in the
       restroom soon after the inferred mopping. From the fact that spilled
       water or residual dampness is not an unusual by-product of mopping
       and from the alleged mopping's proximity to the accident, a jury could
       reasonably conclude that Hardee's, rather than another customer, was
       responsible for the dangerous condition.

   Id. at 708. The evidence of the restaurant’s daily practice of mopping shortly

before Lane’s accident was similar to the evidence in Donoho. Id. at 709 (citing

Donoho, 13 Ill. 2d at 124). In Donoho, plaintiff slipped on an onion ring and the



                                                                                     10
  Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 11 of 17 PageID #:286




evidence showed that about 15 minutes before plaintiff fell, the “table had been

cleared by the bus boy, who had a practice of clearing the tables by putting the dirty

dishes on a tray, which he would set on a chair while he wiped the debris off the

counter with a damp cloth, so that particles could drop to the floor; and that no one

else had since been at the counter, or in the particular area.” 13 Ill. 2d at 124.

   However, unlike in Lane or Donoho, Sopala has offered no evidence that Menard

employees had a daily practice of stocking shelves in the plumbing department

shortly before the time of Sopala’s fall or that any Menard employee in fact stocked

shelves there before or around the time of her fall. Sopala has also offered no evidence

that Menard employees had any habit or practice of misplacing items and no evidence

from which it could be inferred that a Menard employee misplaced the bath beads in

the plumbing department that day.

   This case is more similar to Delgado, Zuppardi and Piotrowski. In Delgado v.

Meijer Stores Ltd., 2012 IL App (3d) 110314-U (2012), plaintiff slipped on a liquid

substance as she approached a checkout line at Meijer grocery store. Plaintiff did not

see the substance before she fell but testified that an employee stated that the

substance was shampoo. And although there was proof that shampoo was a product

sold by defendant, plaintiff “did not present any evidence that the location of the

substance, approximately five feet from the conveyor belt in a check-out aisle, made

it more likely that an employee, rather than a customer, spilled the shampoo.” Id. ¶

21 (citing Thompson v. Econ. Super Marts, 221 Ill. App. 3d 263, 581 N.E.2d 885 (1991)

and Olinger v. Great Atl. & Pac. Tea Co., 21 Ill. 2d 469, 173 N.E.2d 443 (1961)).



                                                                                     11
  Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 12 of 17 PageID #:287




Plaintiff “also failed to establish that any business practice of the defendant made it

more likely that the substance was dropped by defendant's employee than a third

person.” Id.

   In Zuppardi, plaintiff slipped on a puddle of water in an aisle at Wal-Mart. 770

F.3d at 646. The Seventh Circuit explained that in order to survive summary

judgment and “create a triable issue of fact with respect to placement of the substance

by Wal-Mart, [plaintiff] needed to present some evidence showing that the substance

was more likely placed on the premises through Wal-Mart’s negligence rather than a

customer’s.” Id. at 649. Even though plaintiff believed she slipped on water and it

was undisputed that Wal-Mart sells water bottles, she did not offer any other

evidence “tending to show that it was more likely that Wal-Mart was responsible for

spilling it on the ground.” Id. at 650. Similar to the plaintiff in Zuppardi, here Sopala

did not know where the substance came from, did not see it before she fell, and did

not testify that she saw any store employees as she walked down the aisle before her

fall. Id. at 646, 650. Indeed the video shows several customers walk near or through

the area of Sopala’s fall shortly before she walks there. The video does not depict, and

Sopala does not argue, that any employees were in the area of her fall shortly before

she walked there.

   Sopala is correct that the facts of Zuppardi are not identical to those in this case:

in Zuppardi, there was no evidence that a water bottle was found near the location

of the spill and water bottles were located six aisles away from the location of the

puddle. Id. Here, a jar of red bath beads was found near Sopala’s fall, although the



                                                                                      12
  Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 13 of 17 PageID #:288




jar was not where Menard employees usually place bath beads. (DSOF ¶55). And the

usual placement of bath beads is several feet away from where Sopala fell (Id. ¶54),

not six aisles away as in Zuppardi. On the other hand, there was additional evidence

in Zuppardi not present here: the location where plaintiff fell was used regularly by

employees to restock items found throughout the grocery section, and plaintiff

testified that a Wal-Mart employee may have been restocking water at the time of

her fall. Id. at 646, 650. Still, the Seventh Circuit held that it was “insufficient for

[plaintiff] to solely provide a possible way in which a Wal-Mart employee could have

caused the spill; she cannot merely ‘identif[y] a potential source’ of the spill to avoid

summary judgment.” Id. at 650.

   In Piotrowski, a case not addressed by Sopala, plaintiff slipped on rocks in a

Menard’s parking lot. 842 F.3d at 1037. The Seventh Circuit held that plaintiff’s belief

that she fell because of Menard’s negligence was speculation. Id. It was “not enough

to say that Menard sold river rocks and used river rocks to fill a planter in the parking

lot—that much is true. But it is not true that the plaintiffs have adduced evidence

that the rocks’ placement in the parking lot was more likely caused by Menard’s

negligence rather than by that of a customer or other third party.” Id. at 1039. See

also Mitts v. Costco Wholesale Corp., 2017 U.S. Dist. LEXIS 202258, at *7 (N.D. Ill.

Dec. 8, 2017) (“While it is at least possible that defendant negligently caused the spill

to the extent that plaintiff slipped on ‘something that happens to be sold’ by

defendant, that is not enough to support a reasonable inference that it is more likely

that defendant caused the spill than a customer.”) (citations omitted); Gonzalez v.



                                                                                      13
    Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 14 of 17 PageID #:289




Bedolla Enters., 2012 IL App (1st) 120822-U, ¶ 30 (distinguishing Donoho because

plaintiff did not provide any evidence that any defendant employee “wheeled produce

from the back of the store and tracked moisture in front of the onion display, a dry

produce item, at any time prior to Gonzalez’s fall, let alone shortly before her fall.”). 6

    Thus Sopala has identified a potential source of the spill—a Menard employee.

But another potential source of the spill was a customer, and Sopala does not provide

evidence making it “more likely that defendant or his servants, rather than a

customer, dropped the substance on the premises.” Donoho, 13 Ill. 2d at 122

(emphasis added).

    Because Sopala has not shown that she meets the requirements of Donoho, the

Court turns to the issue of notice.

    III. Notice

    Sopala argues only that Menard had constructive (not actual) notice of the

dangerous condition. (Dkt. 36 at 5-6). “Constructive notice can be established in

Illinois by presenting evidence that the dangerous condition was present for a

sufficient length of time such that in the exercise of ordinary care its presence should

have been discovered, or by showing that the dangerous condition was part of a

pattern of conduct or a recurring incident.” Piotrowski, 842 F.3d at 1040 (citations


6Although Sopala argues that the Court should infer from the proximity of the bath beads
to her fall that “an employee of Menard [] placed the beads on the shelf near the fall” (Dkt.
36 at 4), Sopala does not explain how it is reasonable to infer from the placement on the
shelf that a Menard employee was responsible for the bath beads spilling. See Zuppardi,
770 F.3d at 646 (plaintiff did not offer evidence “tending to show that it was more likely
that Wal-Mart was responsible for spilling [the water] on the ground.”); Mitts, 2017 U.S.
Dist. LEXIS 202258 at *7 (evidence not enough to support reasonable inference that it was
more likely that defendant, not a customer, caused the spill).
                                                                                           14
  Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 15 of 17 PageID #:290




omitted). The length of time the substance was on the ground is “[o]f critical

importance” where constructive knowledge is claimed. Reid v. Kohl's Dep't Stores,

Inc., 545 F.3d 479, 481-82 (7th Cir. 2008) (citations omitted).

   Sopala argues that the existence of smashed bath beads, as seen in the photos, is

enough evidence from which a jury could infer that a sufficient amount of time passed

such that Menard should have discovered the bath beads on the floor. (Dkt. 36 at 5-

6). Yet Sopala concedes that there is “no indication of when exactly the beads were

broken”, that they could have been smashed “by other customers before Sopala even

arrived”, “during Sopala’s fall”, or even “after several employees came to help her up”.

(Id. at 6). She concedes she has not established any “specific timeframe.” (Id. at 7).

Thus Sopala has not provided evidence of how long the bath beads were on the floor

before her fall. She also has not provided evidence (or argued) that the dangerous

condition was a “pattern of dangerous conditions or a recurring incident which was

not attended to within a reasonable period of time.” Piotrowski, 842 F.3d at 1040.

   Sopala relies on Peterson v. Wal-Mart Stores, Inc., 241 F.3d 603 (7th Cir. 2001).

There, plaintiff slipped on lotion in a Wal-Mart aisle. Two Wal-Mart employees

testified that they had walked down the aisle just minutes before the accident and

had seen no sign of spillage, but plaintiff testified that he had been waiting in the

aisle for ten minutes and during that time had not seen any employees or heard any

sound of breakage. Id. at 604. The Seventh Circuit found that a jury could infer from

plaintiff’s testimony that the spill occurred at least ten minutes before the accident.

Id. Recognizing that Wal-Mart did not have a duty to continuously patrol the aisles,



                                                                                     15
     Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 16 of 17 PageID #:291




the Court explained that there was also no “flat rule in Illinois that ten minutes is

always too short a period for a duty of inspection and clean up to arise.” Id. at 604-

05.

      By contrast, here, Sopala has not provided any evidence from which a jury could

infer that a certain amount of time passed between the spilling of the bath beads and

her fall. Sopala did not testify that she lingered or waited in the aisle for a certain

amount of time, as did the plaintiff in Peterson. She also has not provided testimony

from any other witnesses who saw the bath beads before Sopala’s fall. See Dunlap v.

Marshall Field & Co., 27 Ill. App. 3d 628, 631, 327 N.E.2d 16, 19 (1975) (“[if] there is

no showing of how [the substance] reached the floor, there must be evidence of

sufficient notice to defendant of the presence of the substance so that defendant, in

the exercise of ordinary care, would have discovered it.”); Reid, 545 F.3d at 482

(“Absent any evidence demonstrating the length of time that the substance was on

the floor, a plaintiff cannot establish constructive notice.); Delgado, 2012 IL App (3d)

110314-U, ¶ 17 (“There was [] no evidence regarding how long the substance had been

[on the floor]. Absent such evidence, plaintiff could not establish that defendant had

constructive notice of the substance.”).

      Sopala also cites the Menard employee’s testimony that there was “a lot” of traffic

in the plumbing department that day. (Dkt. 36 at 6). 7 She also acknowledges the

employees’ testimony that they frequently patrolled the store for spills (id.) and does

not dispute that these employees testified that they were not aware of any foreign



7   This fact is not included in Sopala’s Rule 56.1 statement of additional facts.
                                                                                      16
   Case: 1:19-cv-00830 Document #: 45 Filed: 08/13/20 Page 17 of 17 PageID #:292




substance on the ground where Sopala fell. (DSOF ¶51). Even considering the fact

that there was “a lot” of traffic that day, that alone does not establish that Menard

had constructive notice of the substance on the ground. Cf. Peterson, 241 F.3d at 604-

05 (plaintiff testified that he was waiting in the aisle for ten minutes, and the Court

found that ten minutes could be enough time for Wal-Mart’s duty of inspection and

clean up to arise.).

   Accordingly, Sopala has not met her burden to show Menard had constructive

notice of the bath beads on the floor. Zuppardi, 770 F.3d at 651. Summary judgment

is therefore warranted in Menard’s favor.

                                   CONCLUSION

   For the stated reasons, Defendant Menard Inc.’s motion for summary judgment

[32] is granted. The Clerk is directed to enter judgment in Menard’s favor and

terminate the case.


                                             E N T E R:


 Dated: August 13, 2020

                                             MARY M. ROWLAND
                                             United States District Judge




                                                                                    17
